               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

LINDA BRENDA VAZQUEZ,
             Plaintiff,
v.                                                   Case No. 1:18-cv-97-MW/MJF
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,
             Defendant.
                                           /

                     REPORT AND RECOMMENDATION

      Pending before this court is the “Commissioner’s Unopposed Motion for

Entry of Judgment with Remand of the Cause to the Commissioner.” (Doc. 24).

Defendant has certified that Plaintiff has no objection to this motion. For the reason

set forth below, the undersigned respectfully recommends that this unopposed

motion be granted and that the case be reversed and remanded.1

      Plaintiff initiated this action by filing a complaint, pursuant to 42 U.S.C. §

405(g), to seek judicial review of the Defendant’s denial of Plaintiff’s claim for

benefits. Title 42 U.S.C. § 405(g) permits a district court to remand an application

for benefits to the Commissioner by two methods, which are commonly referred to


1
  This case has been referred to the undersigned pursuant to the authority of 28
U.S.C. § 636(b) and Local Rules 72.1(A), 72.2(D) and 72.3 of the Local Rules for
the U.S. District Court of the Northern District of Florida, which relate to review of
administrative determinations under the Social Security Act (“Act”) and related
statutes, 42 U.S.C. § 401 et. seq.
                                     Page 1 of 3
as “sentence four” and “sentence six” remands. Ingram v. Comm’r of Soc. Sec.

Admin., 496 F.3d 1253, 1261 (11th Cir. 2007). Sentence four of section 405(g) states

that “[t]he court shall have power to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). In the instant case, the Commissioner states that

remand is appropriate to enable an Administrative Law Judge to:

      re-evaluate the medical evidence of record, specifically considering the
      medical opinion evidence in accordance with the Commissioner’s
      regulations. The commissioner should give further consideration to the
      claimant’s maximum residual functional capacity, and if warranted,
      obtain supplemental evidence form a vocational expert to clarify the
      effect of the assessed limitations on the claimant’s occupational base,
      and issue a new decision.

(Doc. 24). Based upon the foregoing, the undersigned concludes that good cause has

been shown for reversal and remand.

   Accordingly, the undersigned respectfully RECOMMENDS that:

   1. The “Commissioner’s Unopposed Motion for Entry of Judgment with

      Remand of the Cause to the Commissioner” (Doc. 24) be GRANTED and the

      Commissioner’s decision denying benefits be REVERSED.

   2. This case be REMANDED to the Commissioner of Social Security pursuant

      to sentence four of 42 U.S.C. § 405(g).




                                    Page 2 of 3
   3. The Defendant be ordered to conduct proceedings in accordance with this

      Report and Recommendation.

   4. The clerk of the court be directed to enter final judgment pursuant to Rule 58

      of the Federal Rules of Civil Procedure.

   5. The clerk of the court be directed to administratively close this file.

      At Panama City, Florida, this 18th day of January 2019.

                                         /s/ Michael J. Frank
                                         Michael J. Frank
                                         United States Magistrate Judge



                          NOTICE TO THE PARTIES

       Objections to these proposed findings and recommendations must be
filed within fourteen (14) days after being served a copy thereof. Any different
deadline that may appear on the electronic docket is for the court’s internal
use only, and does not control. A copy of objections shall be served upon all
other parties. If a party fails to object to the magistrate judge's findings or
recommendations as to any particular claim or issue contained in a report and
recommendation, that party waives the right to challenge on appeal the
district court's order based on the unobjected-to factual and legal conclusions.
See 11th Cir. Rule 3-1; 28 U.S.C. § 636.




                                     Page 3 of 3
